DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 7, 10 – 17, 20 – 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2014/0267301) in view of Brunk et al (US 2016/0187199).
As to claim 1, Yang et al teaches an apparatus comprising:
a neural network module (paragraph [0106]...neural networks) comprising a neuron network structure to perform pattern recognition within an input image using a set of input image values (paragraph [0106]...The HVWs 1909 are obtained by a classification module 1950, which determines the labels 1902 for the image 1901 based on the HVWs 1909 that are associated with the image 1901 and on trained label classifiers 1913); and
a quantization module (paragraph [0106]...feature-quantization module 1920) to quantize input image values (paragraph [0106]...an image 1901 is input) to reduce processing requirements within one or more stages of the neuron network structure (paragraph [0106]...An image 1901 is input to a feature-extraction module 1910, which extracts low-level features 1903 from the image 1901);
the quantization module to perform quantization of each of a plurality of patches (paragraph [0106]...An image 1901 is input to a feature-extraction module 1910, which extracts low-level features 1903 from the image 1901) of the input image using a first quantization policy to generate a first matrix (paragraph [0033]...First Matrix of one or more representations (a co-occurrence matrix, a weight matrix, an affinity matrix) of the relationships of the MVWs 104) of quantized input data and to perform quantization of each of a plurality of kernel data (paragraph [0044]...given the weight matrix W, a Gaussian kernel can be used to make the weight matrix W positive and symmetric) using a second quantization policy to generate a second matrix (paragraph [0033]...Second Matrix of one or more representations (a co-occurrence matrix, a weight matrix, an affinity matrix) of the relationships of the MVWs 104) of quantized kernel data.
Yang et al fails to explicitly show/teach that the neural network module is a convolutional neural network module.
However, Brunk et al teaches a convolutional neural network module (paragraph [0416]...Neural Networks and associated learning methods (e.g., Convolutional Neural Nets (CNN), RNN, Refractory neural nets and vision) may also be applied to design an object classifier for spectral vectors and spectral vectors combined with other features, 2D spatial or 3D spatial information associated with spectricity vectors) comprising a neuron network structure to perform pattern recognition (paragraph [0478]...recognition system) within an input image using a set of input image values (paragraph [0151]...input a 16-valued 1-D array of numbers).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Yang et al’s neural network module to be a convolutional neural network module, as in Brunk et al, for the purpose of identification and/or classification.

As to claim 2, Yang et al teaches the apparatus further comprising:
a matrix multiplication module to perform a matrix multiplication of elements of the first matrix (paragraph [0033]...First Matrix of one or more representations (a co-occurrence matrix, a weight matrix, an affinity matrix) of the relationships of the MVWs 104) and the second matrix (paragraph [0033]...Second Matrix of one or more representations (a co-occurrence matrix, a weight matrix, an affinity matrix) of the relationships of the MVWs 104) to generate a matrix of dequantized results (paragraph [0042]...the Image-Image and MVW-MVW similarity blocks are computed by using the inner product of the rows of the weighted co-occurrence matrix  S').

As to claim 3, modified Yang et al teaches the first quantization policy used to generate the first matrix (paragraph [0033]...First Matrix of one or more representations (a co-occurrence matrix, a weight matrix, an affinity matrix) of the relationships of the MVWs 104) comprises a first quantization factor (Brunk et al paragraph [0116]...H matrix correction factors) and a first quantization bias (Brunk et al paragraph [0390]... An n-dimensional vector quantizer (VQ) maps n-dimensional sample vectors to quantizated codebook vectors. A VQ consists of a codebook C=(c1, c2, . . . cM) of M n-dimensional vectors) and wherein the second quantization policy used to generate the second matrix (paragraph [0033]...Second Matrix of one or more representations (a co-occurrence matrix, a weight matrix, an affinity matrix) of the relationships of the MVWs 104)  comprises a second quantization factor (Brunk et al paragraph [0116]...H matrix correction factors) and a second quantization bias (Brunk et al paragraph [0390]... An n-dimensional vector quantizer (VQ) maps n-dimensional sample vectors to quantizated codebook vectors. A VQ consists of a codebook C=(c1, c2, . . . cM) of M n-dimensional vectors).

As to claim 5, Yang et al teaches the apparatus wherein the first matrix (paragraph [0033]...First Matrix of one or more representations (a co-occurrence matrix, a weight matrix, an affinity matrix) of the relationships of the MVWs 104) comprises a plurality of rows, each of the rows (paragraph [0042]...the Image-Image and MVW-MVW similarity blocks are computed by using the inner product of the rows of the weighted co-occurrence matrix  S') generated using data from one of the patches of the input image (paragraph [0032]... low-level features 103 from the one or more images 101).

As to claim 6, Yang et al teaches the apparatus wherein the second matrix (paragraph [0033]...Second Matrix of one or more representations (a co-occurrence matrix, a weight matrix, an affinity matrix) of the relationships of the MVWs 104) comprises a plurality of columns, each of the columns including quantized kernel data (paragraph [0052]...each row and column will have K or more non-zero entries with no more than 2K non-zero entries. Thus, sparse eigenvalue decomposition techniques may be used).

As to claim 7, modified Yang et al teaches the apparatus further comprising:
a quantization factor dictionary (Brunk et al paragraph [0390]...quantized codebook vectors) into which the quantization module (paragraph [0106]...feature-quantization module 1920) is configured to write the first quantization factor (Brunk et al paragraph [0116]...H matrix correction factors), the first quantization bias (Brunk et al paragraph [0390]... An n-dimensional vector quantizer (VQ) maps n-dimensional sample vectors to quantizated codebook vectors. A VQ consists of a codebook C=(c1, c2, . . . cM) of M n-dimensional vectors), the second quantization factor (Brunk et al paragraph [0116]...H matrix correction factors), and the second quantization bias (Brunk et al paragraph [0390]... An n-dimensional vector quantizer (VQ) maps n-dimensional sample vectors to quantizated codebook vectors. A VQ consists of a codebook C=(c1, c2, . . . cM) of M n-dimensional vectors).

As to claim 10, Yang et al in view Brunk et al discloses the claimed invention except for that each of the plurality of patches of input data comprise floating point values and wherein the quantized input data comprises integer values.
 It would have been an obvious matter of design choice each of the plurality of patches of input data comprise floating point values and wherein the quantized input data comprises integer values, since applicant has not disclosed that each of the plurality of patches of input data comprise floating point values and wherein the quantized input data comprises integer values solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with any numerical value.

Claims 11 and 20 have similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claims 12 and 21 have similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above. 

Claims 13 and 22 have similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 

Claims 14 and 23 have similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above. 

Claims 15 and 24 have similar limitations as claim 5. Therefore, the claim is rejected for the same reasons as above. 

Claims 16 and 25 have similar limitations as claim 6. Therefore, the claim is rejected for the same reasons as above. 

Claims 17 and 26 have similar limitations as claim 7. Therefore, the claim is rejected for the same reasons as above. 

Claim 29 has similar limitations as claim 10. Therefore, the claim is rejected for the same reasons as above. 


Allowable Subject Matter
Claims 7, 8, 18, 19, 27, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRANDON S COLE/           Primary Examiner, Art Unit 2128